DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 02/16/2022.
Claims 1, 3-5, 7, 8, 10, 12, and 14 have been amended.
Claims 2, 9, 11, 19, and 20 have been cancelled.
Claims 21-25 have been added.
Claims 1, 3-8, 10, 12-18, and 21-25 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/16/2022 have been fully considered but are moot in view of the new grounds of rejection.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




Claims 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 23 recites each respective task manager circuit of the set of processor cores is configured to: determine whether the respective first task can be performed using another shared resource different from the shared resource, Examiner was unable to identify, and Applicant has provided no indication of, any description in Applicant’s as-filed Specification (AppSpec) of the task manager including logic to determine or identify whether there is some other alternative shared resource different from the shared resource which can fulfill the needs of the task. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (Hardware Support for a Configurable Architecture for Real-Time Embedded Systems on a Programmable Chip) in view of Gaitan et al. (CPU Architecture Based on a Hardware Scheduler and Independent Pipeline Registers) and as supported by Akgul et al. (The System-on-a-Chip Lock Cache).


Claim 1:
Isaacson discloses the limitations as shown in the following rejections: 
A computing resource allocation method, comprising: beginning, using a processor, a performance of a first task, the first task comprising a first plurality of operations (pg. 8-9, § 2.1).
determining, using a task manager circuit (scheduler + Real Time Processor (RTP) Interface) during the first performance of the first task, that a first operation from among the first plurality of operations utilizes a resource (issues resource control instruction), wherein the resource is external to the processor; determining, using a spinlock circuit (Task-Resource Matrix (TRM)), that the resource is currently unavailable (“inUse”) for use by the processor (pg. 4; pg. 5, Fig. 1-1; pg. 10, para. 2; pg. pg. 37, para. 1-2; pg. 40; pg. 43-44, § 4.3) disclosing tasks request use of resources by executing “resource-specific control instructions in this new architecture include…lock r: Attempt to reserve system resource r.” (pg. 37) which causes the RTP interface to send a request signal to the TRM, which in turn indicates whether the resource is free/available or inUse (pg. 40; pg. 43, § 4.3)
pausing (blocking), under control of the task manager circuit (scheduler + RTP), the first performance of the first task at the processor; beginning, using the processor, a performance of a second task (pg. 38, last para: “If the resource lock is granted, the task may continue executing and use the resource. If the lock is not granted, the TRM signals the scheduler to block that task from executing.” Pg. 44-45: “On a lock, the request flag is set. The task will be blocked until the lock is granted” the scheduler then removes the task from the ready queue and dispatches the highest priority ready task (pg. 29; pg. 37, para. 2). 
receiving, at the task manager circuit, a notice from the spinlock circuit that the resource is currently available for use by the processor (lock is granted, further discussed below)…resuming, under control of the task manager circuit, the performance of the first task at the first operation from among the first plurality of operations  Isaacson discloses granting the resource lock which returns the blocked task to ready state (pg. 44-45) and will resume execution once is again the highest priority task, possibly immediately (pg. 47); task’s PC is restored when resumed (pg. 12-14, § 2.3-2.3.1).
Isaacson does not specifically disclose the task manager circuit configured to recognize at least ten events that each correspond to a respective indication from the spinlock circuit that a respective shared resource is available because the TRM, in response to a locked resource being released, rather than identifies which waiting CPU task will use the resource next and notifies the scheduler (task manager) that the task’s lock request has been granted and is ready to execute.
Gaitan, however, discloses (pg. 1662) an analogous “hardware scheduler engine (nHSE)” (task manager) which “to control access to shared resources, nMPRA implements mutexes in hardware. The mutexes are grouped in a mutex register file (MRF)” (spinlock circuit) and where the “scheduler constantly monitors the events that are associated to the sCPUi. Possible events of the sCPUi are…attached interrupts (IntEvi), mutexes (MutexEvi), synchronization and intertask communication events” (pg. 1664, col. 1, last para.). Gaitan is further configured to recognize at least ten events (e.g. Mutex_0, Mutex_1, etc.) that each correspond to a respective indication from the spinlock circuit that a respective shared resource is available in at least pg. 1663, Fig. 2 and sect. III; pg. 1666-1667, Fig. 4 and sect. “E. Mutexes”: the MRF “has a hardware block, as the one described in Fig. 4(c), that generates MutexEvi events every time a blocked mutex is released” .

    PNG
    media_image1.png
    245
    315
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Isaacson’s HW scheduler in accordance with the teachings of nHSE taught by Gaitan as it facilitates fast, predictable preemption and synchronization control (Gaitan, pg. 1673); and more specifically, obvious to modify Isaacson to move task readying/unblocking operations (which process the respective indications that a respective shared resources are available) from the TRM to the HW Scheduler module as taught Gaitan because they are known alternatives for distributing locking/ synchronization functionality between a HW implemented lock/synchronization manager (spinlock circuit) and a scheduler as evidenced by Akgul pg. 158 last para. – pg. 160 (lock cache/spinlock circuit sends release notification specifying unlocked resource handled by scheduler embodiment) and pg. 164-165, sect. 5.3 (lock cache manages task readying/arbitration resulting from resource releases embodiment).

Claims 3-4:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses immediately performs scheduler arbitration on the next cycle (thus, zero clock cycles of the processor elapses between) after receiving notice that the resource is now available to the task awaiting the resource thus teaching wherein no more than three/four clock cycles of the processor elapses between: receiving, at the task manager circuit, the notice from the spinlock circuit that the resource is currently available for use by the processor; resuming, under control of the task manager circuit, the performance of the first task starting with the first operation at the processor in at least pg. 47: “a typical mutex release may result in a context switch…On the next cycle, the release is processed, a pending task is granted the mutex, and the task module is signaled that the grant has been completed. Arbitration through the scheduler takes place during the third cycle.” 

Claim 5:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses wherein resuming, under control of the task manager circuit, the performance of the first task starting with the first operation at the processor comprises context switching from the performance of the second task to the performance of the first task (see at least pg. 12-1, § 2.3; pg. 47; pg. 3).

Claims 6:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses wherein determining, using the spinlock circuit, that the resource is currently unavailable for use by the processor, comprises determining, using the spinlock circuit, that the resource is being used by another processor of a same system on chip as the processor, the task manager circuit, and the spinlock circuit in at least pg. 5 and pg. 3: “The final design goal of the RTP architecture is a multiprocessor real-time embedded system on a single programmable chip.”



Claim 7:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses wherein resuming, under control of the task manager circuit, the performance of the first task at the first operation comprises changing a program counter of the processor to an address of the first operation in a memory connected to the processor in at least pg. 12-14, § 2.3-2.3.1.

Claim 21:
Claim 21 is rejected under the same rationale as claim 1 as it recites an apparatus claim whose scope is substantially identical to claim 1 with the additional recitation that rather than one processor: “a set of processor cores that each include a respective task manager circuit” which is explicitly taught by at both Isaaconson FIG. 1-1;  and Akgul Fig. 15 and 21.

Claim 22:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses cause the respective processor core to resume the respective first task at the first operation by providing a third notification to the spinlock circuit for use of the shared resource (pg. 150-151, pg. 154) disclosing two variations on the well-known implementation where a task which is blocked due to a failed resource lock request repeats the attempt to lock the resource upon being awoken.

Claim 23:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Regarding claim 23, Examiner notes the rejection under 112(a) above. Furthermore, Examiner takes Official Notice that, given a task that needs to be performed, it is old and well-known both in determine whether the respective first task can be performed using another shared resource different from the shared resource because waiting for a resource become free when there is a different one available is pure waste/overhead.

Claim 24:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Each of Isaacson/Gaitan/Akgul discloses determine whether the respective second task is permitted to trigger a task swap (whether it is the highest priority ready task); and cause the respective processor core to begin the respective second task while the respective first task is paused based on the respective second task being permitted to trigger the task swap (Isaacson pg. 29; pg. 47; Gaitan pg. 1663, col. 1; Akgul pg. 160-161).

Claim 25:
The combination of Isaacson/Gaitan/Akgul discloses the limitations as shown in the rejections above. Isaacson further discloses receive a set of notifications from a subset of the set of processor cores for use of the shared resource in at least pg. 4-5: “Peripherals that can be shared by two or more tasks, whether they are on a single processor or on different processors, need to be synchronized among the competing tasks. This is done using system “resources” in this architecture…The resource node keeps track of pending requests and grants for a resource.” And discloses based on the shared resource becoming available, providing a respective notification to each task manager circuit of each processor core of the subset of the set of processor cores that the shared resource is available (pg. 37, para. 2; pg. 41, para. 2; pg. 46) “This [semaphore] resource is associated with a counter. This resource 
“The basic SoC Lock Cache hardware architecture for an N-processor SoC is shown in Figure 4. As seen in Figure 4, each row in the LockUnit is reserved for one lock variable. The architecture includes a set of N 1-bit Pri locations (where ‘‘Pri’’ stands for ‘‘Processor #i’’ and i ranges from 1 to N) associated with each lock variable in each row. A boolean ‘‘1’’ in Pri indicates that PEi has unsuccessfully tried to acquire the lock and so is waiting for the lock to be released. This Boolean ‘‘1’’ is also used by the interrupt generation logic to send an interrupt to the waiting processor. When a lock is released, the associated Pri bits are checked in order to determine which processor is waiting for this lock so that an interrupt can be sent to these waiting processors one at a time in a priority or a FIFO fashion.”

Allowable Subject Matter
Claims 8, 10 and 12-18 are allowed. Examiner’s statement of reasons for allowance can be found on pg. 2-3 of the 09/28/2021 Final Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following describe HW semaphore implementations: 20040221246, 6018785, 20030149820, 20170315942.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	03/12/2022                                                                                                                                                                                                     
/CHARLES M SWIFT/Primary Examiner, Art Unit 2196